Citation Nr: 0416636	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-28 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a chronic right hip disability.



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 2000 to June 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for chronic low back pain; granted service 
connection for chronic depression and assigned a 50 percent 
rating effective June 24, 2002; and granted service 
connection for a chronic right hip disability and assigned a 
10 percent rating effective June 24, 2002.

The Board notes that the veteran's June 2003 notice of 
disagreement addressed all of the above issues and they were 
listed on the August 2003 statement of the case. However, on 
her substantive appeal (VA Form 9), received in October 2003, 
the veteran specifically stated that she was only appealing 
the denial of service connection for chronic low back pain 
and the initial disability rating in excess of 10 percent for 
a chronic right hip disability.  Only the back and right hip 
issues were certified to the Board.  Consequently, those are 
the only issues over which the Board currently has 
jurisdiction.  38 C.F.R. §§ 20.200, 20.202 (2003).

The issue of an initial disability rating in excess of 10 
percent for a chronic right hip condition, however, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The evidence of record does not reveal a current low back 
disability for purposes of VA compensation.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in 
service, nor was it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has not identified any private treatment records, and 
there are no outstanding records that could be relevant to 
appeal for service connection for chronic low back pain.  The 
veteran was afforded a VA examination in October 2002. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in September 2002, the RO notified the 
veteran of the evidence needed to substantiate her claim for 
service connection, and offered to assist her in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."

In the September 2002 letter, the RO specifically informed 
the veteran of the evidence she needed to submit, and thereby 
put her on notice to submit relevant evidence in her 
possession.  The RO specifically requested evidence that 
showed an injury in military service, a current physical 
disability, and a relationship between the current disability 
and an injury, disease, or event in service.  The notice also 
satisfied the Pelegrini requirement that it be given prior to 
initial adjudication.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that she has a chronic low back 
disability secondary to her service-connected chronic right 
hip disability.

The veteran underwent medical evaluation board proceedings in 
April 2002.  Among the diagnoses was mechanical low back 
pain.  The approximate date of origin for the pain was 
December 2000.  The veteran informed the medical board that 
her pain was at a steady level and had not gotten better or 
worse.  She was treated with a trial of physical therapy and 
with medications, none of which afforded her any relief.  
However, a bone scan in March 2001 showed no increased uptake 
in the region of the back.

On her separation examination dated in April 2002, the 
veteran checked the box indicating that she had recurrent 
back pain or any back problem.  She explained that her back 
pain stemmed from hip problems.

The veteran was afforded a VA examination in October 2002.  
The examiner noted that the veteran attributed low back pain 
to her right hip pain.  Her belief was based on the fact that 
her back pain developed shortly after she began having 
chronic problems with her right hip.  She stated that her 
back "acts up" about 3 days a week for about 2 hours, 
during which time she avoided heavy lifting or repetitive 
bending.  She stated that all prolonged weight bearing 
activity was very difficult.  She also reported having a lot 
of trouble with stairs and occasionally using a cane to aid 
in ambulation.  She had used Naprosyn, Ultram, and capsaicin 
cream in the past with modest relief, but nothing allowed for 
long term relief.

The examiner reported that the lumbar spine appeared 
"completely normal."  There was no tenderness to palpation 
and no muscle spasm.  Straight leg raising test were negative 
both in the lying and sitting positions.  There were no signs 
of radiculopathy.  Range of motion of the lumbar spine was 
full.  There was no pain, weakness, fatigability, lack of 
endurance, or coordination.  No ankylosis was present.  The 
examiner concluded that for the "veteran's claimed condition 
of chronic low back pain: there is no pathology to render a 
diagnosis."

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).

The veteran has not submitted or identified any medical 
evidence showing a current back disability.  

The veteran has reported low back pain.  However, this report 
is not sufficient to establish a current low back disability.  
See Sanchez-Benitez v. West,  13 Vet App 282 (1999) (pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted); Evans v. West, 12 Vet. 
App. 22 (1998) (holding that there was no objective evidence 
of a current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).

Therefore, for the reasons discussed above, the Board finds 
that service connection for chronic low back pain is not 
warranted.  The Board concludes that the preponderance of the 
evidence is against the claim of service connection, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt doctrine is not for application with regard to this 
claim.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for chronic low back pain, secondary to a 
chronic right hip disability, is denied.


REMAND

In her June 2003 notice of disagreement, the veteran stated 
that her chronic right hip disability was getting worse and 
she believed that the flexion was less than what it had been 
in October 2002.

The veteran is entitled to a new VA examination where there 
is evidence (including her statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO or AMC should ask the veteran 
to report any treatment she has received 
for her right hip disability since 
September 2002.  The RO or AMC should 
then take the necessary steps to obtain 
records of such treatment.

2.  The RO or AMC should schedule the 
veteran for an orthopedic examination in 
order to determine the current nature and 
severity of her service-connected right 
hip disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
report the ranges of right hip motion in 
degrees, and also determine whether the 
right hip disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  When the RO or AMC is satisfied that 
the record is complete, the RO or AMC 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the issue of the propriety 
of the initial grant of a 10 percent 
evaluation for a chronic right hip 
disability.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and her representative.  The 
claims folder should then be returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



